DETAILED ACTION
	This is the initial Office action for application 16/452,988 filed June 26, 2019, which claims foreign priority from CN 201821727563.0 filed October 24, 2018.  Claims 1-18, as originally filed, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-14) in the reply filed on January 14, 2022 is acknowledged.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention II, there being no allowable generic or linking claim.

Priority
Acknowledgment is made of Applicant’s claim for foreign priority based on an application filed in China on October 24, 2018.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the support stand” in line 8; however, since the claim previous recites the limitation “two support stands”, it is unclear if the recitation of “the support stand” is intended to refer to only one of the two support stands or both of the two support stands.  For examination purposes, the limitation “the support stand” will be interpreted as “the two support stands” in order to clearly refer to both of the previously recited two support stands.
Claims 2-14 are included in the rejection under 35 U.S.C. 112(b) for depending from rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hanna (US 2020/0038216) (having an effective filing date of August 3, 2018).
Regarding claim 1, Hanna discloses a knee joint brace (leg brace device 10) comprising:
a support frame (upper brace section 12 + lower brace section 14) comprising two support stands (upper braces 34 + lower braces 46) being arranged in parallel with and spaced from each other (Figs. 1-3; ¶ 0018, 0023, & 0025); 
at least one adjusting band (thigh strap 36, ratcheting straps 44) connected to the support frame (12+14) (Figs. 1-3; ¶ 0023-0024); 
a rotating dual-disc (hinges 16, pivotal coupling between base end 24 of shock absorber 22 and sole 18) disposed on each of the two support stands (34+46) which are capable of bending about the rotating dual-disc (16, 24) (Figs. 1 & 3-4; ¶ 0018-0019); and 
a supporting band (sole 18) disposed at one end of the support frame (12+14) and configured to support the support frame (12+14) in an extending direction of the two support stands (34+46) (Figs. 1-3; ¶ 0018).
Regarding claims 9 and 10, Hanna discloses that the adjusting band (36, 44) is an annular band (loop, ring) connected between the two support stands (34+46) and a plane of the annular band is intersected with a plane of the support frame (12+14), 
wherein the plane of annular band is substantially perpendicular to the plane of the support frame (12+14) (Figs. 1-3; ¶ 0023-0024).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna as applied to claim 1 above, in view of Enzerink et al. (US 6,383,156).
Regarding claim 2, Hanna discloses the invention substantially as claimed, as described above, and further discloses that each of the two support stands (34+46) comprises a first keel structure (top section 38 + bottom section 40 + upper section 58) and a second keel structure (lower section 60), 
wherein the second keel structure (60) is provided with a latch (pin) and the first keel structure (38+40+58) is provided with a through hole (aligned holes) matched with the latch so that the first keel structure (38+40+58) can be sleeved onto at least a portion of the second keel structure (60) to form the support stand (12+14) (Figs. 1-3; ¶ 0023 & 0025).
However, Hanna fails to teach that the latch is elastic.
Enzerink discloses an analogous support stand (upper strut 12 + lower strut 14 + wing assembly 18) for a knee joint brace (orthopedic brace 10) comprising a first keel structure (upper strut 12, lower strut 14) and a second keel structure (wing assembly 18), 
wherein the second keel structure (18) is provided with an elastic latch (extension 34 + biasing spring 38 + bushing 40 + screw 42) and the first keel structure (12, 14) is provided with a through hole (slot 60 with notches 62) matched with the latch (34+38+40+42) so that the first keel structure (12, 14) can be sleeved within at least a portion of the second keel structure (18) to form the support stand (12+14+18) (Figs. 1-4B; column 3, lines 26-32 & 41-54; column 4, lines 13-18 & 41-67).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the latch of the knee joint brace taught by Hanna to be elastic as taught by Enzerink for the purpose of biasing the latch into the hole to retaining the second keel structure in place and prevent it from moving relative to the first keel structure.
Regarding claim 4, the combination of Hanna and Enzerink discloses the invention substantially as claimed, as described above, and Hanna further discloses that the rotating dual-disc (16, 24) comprises a first rotating disc (hinge 16) and a second rotating disc (base end 24 of shock absorber 22 pivotally coupled to sole 18), 
wherein the first rotating disc (16) is disposed on the first keel structure (38+40+58) and configured to adjust a bending angle of the first keel structure (38+40+58), and 
wherein the second rotating disc (24) is disposed on the second keel structure (60) and configured to adjust a bending angle of the second keel structure (60) (Figs. 3-4; ¶ 0018-0019).
Regarding claims 11 and 12, the combination of Hanna and Enzerink discloses the invention substantially as claimed, as described above, and Hanna further discloses that at least two adjusting bands (36, 44) are arranged at an interval along an extending direction of the support frame (12+14), 
wherein the number of the adjusting band (36, 44) connected with the first keel structure is greater than the number of adjusting band connected with the second keel structure (Figs. 2-3).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hanna as applied to claim 1 above, in view of Enzerink as applied to claim 2 above, and in further view of Bledsoe (US 4,817,588).  The combination of Hanna and Enzerink discloses the invention, substantially as claimed, and Hanna further discloses the first keel structure (38+40+58) is provided with a plurality of through holes arranged along an extending direction of the first keel structure (38+40+58) (Fig. 3).
Enzerink further discloses that the second keel structure (18) comprises an adjusting block (button 32) connected to the elastic latch (34+38+40+42) and configured to control the elastic latch (34+38+40+42) to be projected from or retracted into the second keel structure (18) so as to be inserted into or separated from one of the through holes (60/62) to lock the second keel structure (18) with the first keel structure (12, 14) or to separate the second keel structure (18) from the first keel structure (12, 14) (Figs. 3-4B; column 4, lines 41-67; column 5, lines 1-8).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the knee joint brace taught by the combination of Hanna and Enzerink to comprise an adjusting block connected to the elastic latch as further taught by Enzerink for the purpose of providing an button that can be easily pressure by a finger to adjust the position of the second keel structure.
However, the combination of Hanna and Enzerink fails to teach that the second keel structure is provided with a plurality of elastic latches.
Bledsoe discloses an analogous support stand (thigh support member 20 + calf support member 22) for a knee joint brace (leg brace 10) comprising a first keel structure (thigh support member 20 + inner longitudinal section 22b) and a second keel structure (outer longitudinal section 22a), 
wherein the first keel structure (20+22b) is provided with a plurality of latches (projections 28) and the second keel structure (22a) is provided with a plurality of through holes (openings 26) arranged along an extending direction of the second keel structure (22a) (Figs. 1 & 3; column 9, lines 2-37).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the knee joint brace taught by the combination of Hanna and Enzerink to include a plurality of latches as taught by Bledsoe for the purpose of forming a very secure longitudinal and pivotal shear lock between the first and second keel structures.  Further, it has been held that mere duplication of the essential working parts (e.g., elastic latches) of a device has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna as applied to claim 1 above, in view of Rowland et al. (US 8,689,364).
Regarding claim 5, Hanna discloses the invention substantially as claimed, as described above, and further discloses that the adjusting band (44) is provided with an adjusting device (ratcheted in a convention manner) (Fig. 2; ¶ 0024).
However, Hanna fails to teach that the adjusting device comprises a handle, a rotating shaft, and a magnet, wherein a magnetic force of the magnet causes a rotation of the rotating shaft in a first direction which causes engagement between a buckle structure and a buckle receiver while a rotation of the rotating shaft in a second direction causes a separation of the buckle structure from the buckle receiver.
Rowland discloses an analogous adjusting device (second adjustment element 125) for an adjusting band (belt member 105) (Fig. 1; column 3, lines 12-15), 
wherein the adjusting device (125) comprises a handle (actuation button 167), a rotating shaft (pin element 157 + plate element 159) connected with the handle (167), and a magnet (magnet 169) spaced apart from the rotating shaft (157+159) (Figs. 3-5; column 4, lines 58-62; column 5, lines 25-26 & 50-51), 
wherein the rotating shaft (157+159) is fixed with a buckle structure (pawl 161) and a magnetic sheet (tab 163 attracted to magnet 169) at opposite sides of the rotating shaft (157+159) (Figs. 6A-6B; column 4, lines 64-67; column 5, lines 15-17), 
wherein a surface (inner surface 104) of the adjusting band (105) facing the buckle structure (161) is provided with a buckle receiver (teeth 109) (Fig. 2; column 3, lines 47-53), 
wherein a rotation of the rotating shaft (157+159) in a first direction (to a closed position) causes engagement between the buckle structure (161) and the buckle receiver (109) while a rotation of the rotating shaft (157+159) in a second direction (to an open position) opposite the first direction causes a separation of the buckle structure (161) from the buckle receiver (109) (column 5, line 11 – column 6, line 3), 
wherein a magnetic force of the magnet (169) causes rotation of the rotating shaft (157+159) in the first direction (column 5, line 62 – column 6, line 3), 
wherein the buckle structure (161) is a metal piece and the buckle receiver (109) is a step-shaped recess (column 3, lines 47-53), 
wherein the surface (104) of the adjusting band (105) facing the buckle structure (161) is provided with a plurality of step-shaped recesses (teeth 109) (column 3, lines 47-53),
wherein the adjusting device (125) comprises a U-shaped case having an upper face (upper face of inner span 155) and a lower face (lower face of inner span 155) opposite to each other and a side face (side face of inner span 155) connected with the upper face (155) and the lower face (155) (Figs. 3-5; column 4, lines 40-52),
wherein the side face (155) is opposite to the adjusting band (105) and is provided with the magnet (169) (Figs. 3-5; column 5, lines 25-26), and
wherein the rotating shaft (157+159) penetrates the upper face (155) and the lower face (155) (through apertures 153) (Figs. 3-5; column 4, lines 62-64).
Therefore, it would have been obvious to one having ordinary skill in the art, to substitute the adjusting device of the knee joint brace taught by Hanna for the adjusting device taught by Rowland including a handle, a rotating shaft, and a magnet such that a magnetic force of the magnet causes a rotation of the rotating shaft in a first direction which causes engagement between a buckle structure and a buckle receiver while a rotation of the rotating shaft in a second direction causes a separation of the buckle structure from the buckle receiver for the purpose of providing an adjustment system that permits a continuum of band sizes or a larger selection of band sizes.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna as applied to claim 1 above, in view of Sessler (US 2017/0086671).  Hanna discloses the invention substantially as claimed, as described above, but fails to teach that one surface of the adjusting band is provided with a pressure detecting device configured to detect pressure data and transmit the pressure data to a designated terminal.
Sessler discloses an analogous knee joint brace (orthopedic sleeve 102/200/300) provided with a pressure detecting device (sensors) on a surface thereof, wherein the pressure detecting device (sensors) is configured to detect pressure data and transmit (via a communicator) the pressure data to a designated terminal (processor) (Figs. 1-3; ¶ 0032-0034, 0045-0046, 0048-0049, & 0051-0052), and
wherein the pressure detecting device (sensors) comprises a pressure sensor (¶ 0033 & 0047), a signal line (connector to electrically couple) connected with the pressure sensor (¶ 0034, 0044, & 0048), a wireless transmitter (communicator) connected with the signal line (¶ 0034, 0048, & 0052), and a battery (power supply) disposed on the wireless transmitter (communicator) (¶ 0044).
Therefore, it would have been obvious to one having ordinary skill in the art, to modify the knee joint brace taught by Hanna to include a pressure detecting device configured to detect pressure data and transmit the pressure data to a designated terminal as taught by Sessler for the purpose of monitoring pressure data of the knee joint.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        4/29/2022